Exhibit 99.1 news release CONTACT: Patrick C. Lee (859) 392-3444 OMNICARE REPORTS SECOND-QUARTER 2010 RESULTS COVINGTON, Ky., August 5, 2010 – Omnicare, Inc. (NYSE:OCR), one of the nation's leading providers of pharmaceutical care for the elderly, reported today financial results for its second quarter ended June 30, 2010. Financial results from continuing operations for the quarter ended June 30, 2010 under U.S. Generally Accepted Accounting Principles (“GAAP”), including restructuring and related charges, the impact of certain accounting rules and other special items described below, as compared with the same prior-year period, were as follows: · Earnings per diluted share were 18 cents versus 36 cents · Income from continuing operations was $21.4 million as compared with $42.0 million · Sales were $1,519.1 million as compared with $1,540.5 million Results for both the second quarter of 2010 and 2009 include the impact of special items and accounting changes (described below) totaling $54.0 million pretax and $45.8 million pretax, respectively.Adjusting for these special items and accounting changes, results from continuing operations for the quarters ended June 30, 2010 and 2009, respectively, were as follows: · Adjusted earnings per diluted share were 48 cents versus 64 cents · Adjusted income from continuing operations was $56.8 million as compared with $74.8 million · Sales were $1,519.1 million as compared with $1,540.5 million “The quarter’s results were impacted by a marked deceleration in prescription volumes within our institutional pharmacy business as a result of lower occupancy rates within our customer facilities in certain areas, reduced utilization trends and a lower number of beds served.The reduced volumes also affected our ability to leverage our scale effectively through our drug purchasing contracts and operating infrastructure,” said John L. Workman, Omnicare’s Executive Vice President and Chief Financial Officer.“We are committed to devising strategies for growing our customer base more effectively, which we believe can increase prescription volumes irrespective of soft utilization and facility census trends.” Financial Position Cash flow from continuing operations for the quarter ended June 30, 2010 was $35.3 million versus $141.5 million in the comparable prior-year quarter.Included in the second quarter of 2010 was a payment of $37.9 million on a previously disclosed settlement of $98 million (plus interest) reached in November 2009, as well as $7.3 million of tender premium relating to the early redemption of the Company’s 6.75% notes. Earnings before interest, income taxes, depreciation and amortization (EBITDA) from continuing operations for the second quarter of 2010, including the special items and accounting changes discussed below, was $106.8 million versus $137.0 million in the second quarter of 2009.Excluding the special items and accounting changes, adjusted EBITDA from continuing operations in the 2010 second quarter was $142.6 million versus $174.4 million in the 2009 second quarter. During the second quarter of 2010, the Company completed a series of previously announced capital restructuring initiatives, including the following: · Public offering of $400 million aggregate principal amount of 7.75% Senior Subordinated Notes due 2020, and concurrent entrance into interest rate swap agreements relating to these Senior Subordinated Notes · Repurchase of approximately $217 million aggregate principal amount of its $225 million outstanding 6.75% Senior Subordinated Notes due 2013 · Completion of a new $400 million revolving credit facility · Full extinguishment of the $50 million remaining on its senior term A loan · Authorization of a new $200 million share repurchase program The Company concluded the second quarter of 2010 with no borrowings outstanding on its revolving credit facility and $397.8 million in cash on its balance sheet.Omnicare’s total debt to total capital at June 30, 2010 was 36.0%, down approximately 120 basis points from 37.2% at June 30, 2009. With respect to its new share repurchase program, the Company repurchased a total of 2.0 million shares of stock during the quarter for an aggregate amount of $49.1 million.Following the share repurchase activity during the quarter, Omnicare has $150.9 million remaining under its current authorization. To facilitate comparisons and to enhance the understanding of core operating performance, the discussion which follows includes financial measures that are adjusted from the comparable amount under GAAP to exclude the impact of the special items and accounting changes described elsewhere herein, and to present results on a continuing operations basis.For a detailed presentation of reconciling items and related definitions and components, please refer to the attached schedules or to reconciliation schedules posted on the Company’s Web site at www.omnicare.com. Pharmacy Services Business Omnicare's pharmacy services business generated sales of $1,491.8 million for the second quarter of 2010 as compared with sales of $1,499.7 million reported in the second quarter of 2009.Adjusted operating profit in this business was $142.8 million in the 2010 second quarter as compared with the $165.9 million earned in the same 2009 quarter. During the second quarter of 2010, the Company dispensed 29,762,000 prescriptions, or 3.8% fewer than the 30,950,000 prescriptions dispensed during the same period last year. On a sequential basis, prescriptions declined 1.5% notwithstanding the benefit of one additional day in the second quarter of 2010.Adjusting for the extra day, prescription volume was 2.6% lower on a sequential basis. At June 30, 2010, Omnicare served long-term care facilities as well as chronic care and other settings comprising approximately 1,353,000 beds, which includes approximately 79,000 patients served under the patient assistance programs of its specialty pharmacy services business.The comparable number at March 31, 2010 was 1,370,000 beds served (including approximately 74,000 patients served under the patient assistance programs of the specialty pharmacy services business).The comparable number at June 30, 2009 was 1,384,000 beds (including approximately 59,000 patients served under the patient assistance programs of the specialty pharmacy services business). During July 2010, Omnicare reached agreements to acquire institutional pharmacy businesses totaling in excess of 30,000 long-term care facility beds.These transactions are subject to regulatory and/or other customary approvals, and the Company expects to have these transactions completed by the end of the third quarter of 2010. Revenues in the pharmacy services business for the second quarter of 2010 were lower than the 2009 second quarter owing largely to the impact of the increased availability and utilization of generic drugs, lower prescription volumes largely due to a reduction in occupancy rates at certain customer facilities, reduced utilization trends and a lower net number of beds served, along with a shift in mix toward assisted living which typically has lower penetration rates, and reductions in reimbursement coupled with competitive pricing issues.These factors were partially offset by the effects of drug price inflation and growth in the Company’s specialty pharmacy businesses. The lower year-over-year operating profit in the second quarter was due largely to the adverse effects of the reduced prescription volumes on the Company’s drug purchasing and operational efficiencies and reductions in reimbursement and competitive pricing issues.These factors were partially offset by greater utilization of higher margin generic drugs, drug price inflation, and the benefits of other cost reduction and productivity improvement initiatives, including the Omnicare Full Potential Plan. CRO Business The Company's contract research business (“CRO”) generated revenues of $27.4 million on a GAAP basis for the second quarter of 2010 as compared with the $40.8 million in revenues generated in the same prior-year quarter.Included in the 2010 and 2009 periods were reimbursable out-of-pocket expenses totaling $3.3 million and $5.2 million, respectively.Excluding these reimbursable out-of-pocket expenses, adjusted revenues were $24.0 million for the 2010 second quarter as compared with $35.6 million for the same prior-year period.The CRO business generated an adjusted operating loss for the 2010 second quarter of $(1.7) million versus an adjusted operating profit of $1.6 million in the same prior-year period.Backlog at June 30, 2010 was $139.8 million. Six Months Results Financial results from continuing operations for the six months ended June 30, 2010, as compared with the same prior-year period, including the impact of special items and accounting changes described below were as follows: · Earnings per diluted share from continuing operations were 64 cents versus 63 cents · Income from continuing operations was $75.7 million as compared with $74.2 million · Sales were $3,043.4 million as compared with $3,082.6 million Results for both the first half of 2010 and 2009 include the impact of special items and accounting changes (which are described later herein) of $76.5 million pretax and $105.8 million pretax, respectively.Adjusting for these special items, results for the six months ended June 30, 2010, as compared with the same prior-year period, were as follows: · Adjusted earnings per diluted share from continuing operations were $1.06 versus $1.29 · Adjusted income from continuing operations was $125.3 million as compared with $150.8 million · Adjusted sales were $3,043.4 million as compared with $3,082.6 million EBITDA from continuing operations for the first six months of 2010, including the impact of special items and accounting changes, was $256.6 million versus $263.2 million in the comparable prior-year period.Excluding the special items, adjusted EBITDA from continuing operations in the first half of 2010 was $306.3 million as compared with $352.1 million in the first half of 2009. Operating cash flow from continuing operations for the first half of 2010 totaled $153.1 million, which includes the aforementioned $37.9 million settlement payment and $7.3 million tender premium.Operating cash flow from continuing operations during the same period in 2009 was $262.3 million. Special Items and Accounting Changes As noted above, the results for the second quarter of 2010 and 2009 include the impact of special items and accounting changes totaling approximately $54.0 million pretax ($35.4 million aftertax, or approximately 30 cents per diluted share) and $45.8 million pretax ($32.8 million aftertax, or approximately 28 cents per diluted share), respectively. Results for the first half of 2010 and 2009 include special items totaling $76.5 million pretax ($49.6 million aftertax, or approximately 42 cents per diluted share) and $105.8 million pretax ($76.6 million aftertax, or approximately 65 cents per diluted share), respectively. The special items and accounting change impacts have been described in further detail in the “Footnotes to Financial Information” section elsewhere herein. Outlook In light of recent trends in Omnicare’s prescription volumes as well as continued weakness in its CRO business, the Company now expects its adjusted diluted earnings per share to be in the range of $2.00 to $2.10 (excluding special items) for the full-year 2010.Operating cash flow for 2010 is expected to be in the range of $400 to $450 million (excluding legal settlements and tender premium payments). “While we are disappointed to be lowering our full-year 2010 guidance, we are looking at a variety of strategies to restore profitable top-line growth,” commented James D. Shelton, Omnicare’s Interim President and Chief Executive Officer.“We believe Omnicare has an attractive platform with its unique market position and strong cash flow characteristics.We expect to utilize these strengths in a manner that is aligned with our commitment to enhance shareholder value.” Webcast Today Omnicare will hold a conference call to discuss second-quarter results today, Thursday, August 5, at 11:00 a.m. ET.The conference call will be webcast live at Omnicare's Web site at www.omnicare.com by clicking on "Investors" and then on "Conference Calls," and will be accessible by telephone at the following numbers: Calling from the United States or Canada: 888-634-8522 Calling from other countries: 706-634-6522 Reference: Omnicare An online replay will be available at www.omnicare.com beginning approximately two hours after the completion of the live call and will remain available for 14 days. Omnicare, Inc. (NYSE:OCR), a Fortune 500 company based in Covington, Kentucky, is a leading provider of pharmaceutical care for the elderly.Omnicare serves residents in long-term care facilities, chronic care and other settings comprising approximately 1.4 million beds in 47 states, the District of Columbia and Canada.Omnicare is the largest U.S. provider of professional pharmacy, related consulting and data management services for skilled nursing, assisted living and other institutional healthcare providers as well as for hospice patients in homecare and other settings.Omnicare's pharmacy services also include distribution and patient assistance services for specialty pharmaceuticals.Omnicare offers clinical research services for the pharmaceutical and biotechnology industries in 32 countries worldwide.For more information, visit the company's Web site at www.omnicare.com. Forward-Looking Statements In addition to historical information, this press release contains certain statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, but are not limited to, all statements regarding the intent, belief or current expectations regarding the matters discussed or incorporated by reference in this document (including statements as to “beliefs,” “expectations,” “anticipations,” “intentions” or similar words) and all statements which are not statements of historical fact.Such forward-looking statements, together with other statements that are not historical, are based on management’s current expectations and involve known and unknown risks, uncertainties, contingencies and other factors that could cause results, performance or achievements to differ materially from those stated.The most significant of these risks and uncertainties are described in the Company’s Form 10-K, Form 10-Q and Form 8-K reports filed with the Securities and Exchange Commission and include, but are not limited to:overall economic, financial, political and business conditions; trends in the long-term healthcare, pharmaceutical and contract research industries; the ability to attract new clients and service contracts and retain existing clients and service contracts; the ability to consummate pending acquisitions; trends for the continued growth of the Company’s businesses; trends in drug pricing; delays and reductions in reimbursement by the government and other payors to customers and to the Company; the overall financial condition of the Company’s customers and the ability of the Company to assess and react to such financial condition of its customers; the ability of vendors and business partners to continue to provide products and services to the Company; the continued successful integration of acquired companies; the continued availability of suitable acquisition candidates; the ability to attract and retain needed management; competition for qualified staff in the healthcare industry; variations in demand for the Company’s products and services; variations in costs or expenses; the ability to implement productivity, consolidation and cost reduction efforts and to realize anticipated benefits; the ability of clinical research projects to produce revenues in future periods; the potential impact of legislation, government regulations, and other government action and/or executive orders, including those relating to Medicare Part D, including its implementing regulations and any subregulatory guidance, reimbursement and drug pricing policies and changes in the interpretation and application of such policies, including changes in the calculation of average wholesale price; government budgetary pressures and shifting priorities; federal and state budget shortfalls; efforts by payors to control costs; changes to or termination of the Company’s contracts with Medicare Part D plan sponsors or to the proportion of the Company’s Part D business covered by specific contracts; the outcome of litigation; potential liability for losses not covered by, or in excess of, insurance; the impact of differences in actuarial assumptions and estimates as compared to eventual outcomes; events or circumstances which result in an impairment of assets, including but not limited to, goodwill and identifiable intangible assets; the final outcome of divestiture activities; market conditions; the outcome of audit, compliance, administrative, regulatory or investigatory reviews; volatility in the market for the Company’s stock and in the financial markets generally; access to adequate capital and financing; changes in international economic and political conditions and currency fluctuations between the U.S. dollar and other currencies; changes in tax laws and regulations; changes in accounting rules and standards; and costs to comply with the Company’s Corporate Integrity Agreements.Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, the Company’s actual results, performance or achievements could differ materially from those expressed in, or implied by, such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as otherwise required by law, the Company does not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events ### Omnicare, Inc. · 100 East RiverCenter Boulevard · Covington, Kentucky 41011 · 859/392-3300 · 859/392-3360 Fax Omnicare, Inc. and Subsidiary Companies Summary Consolidated Statements of Income, GAAP Basis (000s, except per share amounts) Unaudited Three months ended Six months ended June 30, March 31, June 30, June 30, June 30, (a)(b)(d) (a)(b)(d) (a)(b)(d) (a)(b)(e) (a)(b)(e) Net sales $ Cost of sales Repack matters Gross profit Selling, general and administrative expenses Provision for doubtful accounts Restructuring and other related charges Litigation and other related charges Repack matters Acquisition and other related costs ) 63 Operating income Investment income Interest expense ) Amortization of discount on convertible notes ) Income from continuing operations before income taxes Income tax expense Income from continuing operations Loss from discontinued operations (a) Net income $ Earnings (loss) per common share - Basic:(c) Continuing operations $ Discontinued operations (a) Net income $ Earnings (loss) per common share - Diluted:(c) Continuing operations $ Discontinued operations (a) Net income $ Weighted average number of common shares outstanding: Basic Diluted The footnotes presented at the separate "Footnotes to Financial Information" pages are an integral part of this financial information. Omnicare, Inc. and Subsidiary Companies Summary Segment Financial Data, Non-GAAP Basis (f) Excluding Reimbursable Out-of-Pockets and Special Items (000's) Unaudited Corporate Pharmacy CRO and Consolidated Services (a) Services Consolidating Totals (a) Three months ended June 30, 2010 (a): Adjusted net sales $ $ (g) $ - $ (g) Adjusted operating income (loss)/(expense) from continuing operations (h) $ $ ) $ ) $ Depreciation and amortization expense Amortization of discount on convertible notes - - ) (m) ) Incremental share-based payment amortization expense - - )
